NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit

                                        04-3371

                                 WESLEY C. JONES,

                                                       Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                       Respondent.


                           __________________________

                           DECIDED: December 17, 2004
                           __________________________

Before BRYSON, Circuit Judge, PLAGER, Senior Circuit Judge, and PROST, Circuit
Judge.

PER CURIAM.

      The petitioner, Wesley C. Jones, requests that this court review a final decision

of the Merit Systems Protection Board (“the Board”) denying his petition for review.

Jones v. Office of Pers. Mgmt., Docket No. AT844E030516-I-1 (June 25, 2004) (“Jones

II”). Because the Board’s decision is supported by substantial evidence, we affirm.

                                     DISCUSSION

      In its initial decision, the Board denied Mr. Jones’s request for disability annuity

benefits under the Federal Employees’ Retirement System (“FERS”).           The Board’s

administrative judge denied the petitioner FERS benefits because the record in this

case establishes that the petitioner only worked as an employee of the Department of
Veterans Affairs for three and one half months. Jones v. Office of Pers. Mgmt., Docket

No. AT844E030516-I-1, slip op. at 1 (June 2, 2003) (“Jones I”).         Under the FERS

statute, an employee must have completed at least 18 months of service in order to

qualify for disability retirement benefits. 5 U.S.C. § 8451(a)(1)(A) (2004). Because the

petitioner could not establish that he had served at least 18 months in the Department

of Veterans Affairs, his appeal from the Office of Personnel Management’s denial of

disability benefits was dismissed for failure to state a claim upon which relief can be

granted. Jones I, at 1.

      The full Board denied the petitioner’s petition for review of the administrative

judge’s initial decision because no new evidence that had been previously unavailable

was presented to the Board. Jones II, at 1.

      We can only set aside a Board decision if it is:

             1. arbitrary, capricious, an abuse of discretion, or otherwise
                not in accordance with law;

             2. obtained without procedures required by law, rule, or
                regulation having been followed; or

             3. unsupported by substantial evidence.

5 U.S.C. § 7703(c) (2004).

      In his petition to this court, Mr. Jones does not allege that the Board’s decision is

covered by 5 U.S.C. § 7703(c)(1)-(2). To the extent that he argues that the Board’s

decision is not supported by substantial evidence, we disagree. The evidence in the

record clearly establishes that Mr. Jones began his employment at the Department of

Veterans Affairs on November 22, 1987 and resigned on March 9, 1988. Accordingly,

the Board’s decision is affirmed.




04-3371                                       2